Martin, J.,

delivered the opinion of the court.
The defendants are appellants from a judgment given on a verdict in which the jury disregarded the defendants’ plea of prescription, under the charge of the court, who instructed them, that by the Spanish law, which regulated the prescription on promissory notes, thirty years were necessary tq *148operate a prescription, and that under the Louisiana Code sjnce ¡ts adoption, in 1825, the prescription being reduced to five years, it was necessary that this period should be reckon-ud, and be shown to have run from the promulgation of that code. The note sued upon bears date the 23d March, 1820, , , „ \ _ , , ¶ payable one year after date, and therefore became payable the 26th March, 1821. The suit was brought on the 10th May, 1828. It is settled by the decision of this court, that , . , ... according to the Spanish law, as it was in force in this country, before the promulgation of the Louisiana Code, chirographery claims are prescribed after the lapse of ten ° 1 J r 1 years, and that in cases in which the prescription had begun to run on such claims before the promulgation of the code, the time of prescription ought to be reckoned from the maturity of the note, to the day of the promulgation of the code, at the rate of ten years, and afterwards, at the rate of -f?vp 1
The prescription of chirogra-phory claims and years! according to the laws of Louisiana, re-suiting- from the forethea^dopthm of the Louisiana Code, and since then u is five these’ciaims are evidenced by a etc.
tingprescriptíon on a note executed before the adoption of the porüonate time tliformer1 la ™ is reckoned at ten years, and under the latter,
Louisiana muígateíT Pthé 20th May, 1825; the 26th Mareht onüfeuithMay 1828: Held, that ed,WafoureSyears days ^having elapsed under law, beforeThe twothousandonf hundred and to he"complete • sand and eighty-fivedayseiapsed tion of the code, before suit, reducing tRe term of prescription one half, which, exceeds,by eighteen days, half the number required under the old law.
*148From the maturity of the note, March 26, 1821, to the promulgation of the code, May 20, 1825, there were four yeare and. fifty-five days, or one thousand five hundred and fifteen days. To complete the prescription under the ... , , , . . . then existing law, there were lacking two thousand one hundred and thirty-five days. After the promulgation of the co^e’ ^le prescription was reduced from ten to five years, that is to say, one half; the half of the days thus lacking is one thousand and sixty-seven days and one half. From the promulgation of the code, May 20, 1825, to the institution of the suit, May 10, 1828, there were two years and three hundred and fifty-five days, or one thousand and eighty-five days, which exceeds the number of days lacking, by eighteen, and this is more than must be allowed for the leap years,
It is evident from the facts and law of this case, that the °f the plaintiffs is barred by prescription. The error of the jury, it further appears, proceeded from the misdirection of the court. The principles on which the prescription is based, have been several times decided and acted on by this COurt. In the cases of Goddard’s Heirs vs. Urquhart, 6 Louisiana Reports, 659; Fisk vs. Browder, 6 Martin, N. S., 692; *149Xanpi vs. Orso, just decided, (ante, 57,) we laid down the grounds and principles on which our decisions in such cases were founded. Our learned brother, in overlooking these decisions, has not favored us with the grounds and reasons which influenced him in the belief that they ought to be disregarded. We know of no good reason why we should be 'dissatisfied with them, and it is our duty to enforce them. .
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, and that ours be for the defendants, with costs in both courts. ,